Citation Nr: 1435988	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-13 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 30 percent for ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to August 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  In August 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the record.  The Board notes additional evidence, including VA treatment records, has been uploaded to VA's electronic database (Veterans Benefits Management System (VBMS)), since the statement of the case (SOC) was issued in April 2012.  In July 2014, the Board received the Veteran's waiver of RO review of such evidence.    


FINDING OF FACT

At no time under consideration is the Veteran's ischemic heart disease shown to have been manifested by episodes of congestive heart failure; dyspnea, fatigue, angina, dizziness, or syncope at a workload of 5 METs or less; or left ventricular dysfunction with an ejection fraction of 50 percent or less.


CONCLUSION OF LAW

A rating in excess of 30 percent for ischemic heart disease is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.104, Diagnostic Code (Code) 7005 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection for ischemic heart disease and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2012 SOC readjudicated the matter after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran  has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in June 2011.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the August 2013 videoconference hearing, the undersigned noted that the hearing would address the matter of the rating for the Veteran's ischemic heart disease.  The hearing focused on the elements necessary to substantiate the claim for an increased rating, and the undersigned asked questions to ascertain the severity of the ischemic heart disease and its impact on his functioning.  His testimony reflects knowledge of the elements necessary to substantiate his claim.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

As this appeal is from the initial rating assigned with the award of service connection, "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  
 
Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's ischemic heart disease is rated as 30 percent disabling under Code 7005 for arteriosclerotic heart disease (coronary artery disease), effective August 31, 2010.  Under Code 7005, documented coronary artery disease that has resulted in more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent rating.  Documented coronary artery disease that has resulted in chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent warrants a 100 percent rating.  38 C.F.R. § 4.104, Code 7005.

If left ventricular ejection fraction (LVEF) testing is not of record, evaluation is to be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  38 C.F.R. § 4.100(c). 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Referral to the Director of the Compensation and Pension Service for a potential extraschedular rating may be made in exceptional cases where a case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether referral for extraschedular consideration is warranted.  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.


Factual Background

An April 2008 VA outpatient primary care note includes an assessment of coronary artery disease.  The VA nurse practitioner noted the Veteran did not have any current symptoms relating to his coronary artery disease.  A March 2009 primary care note indicates his coronary artery disease was "stable."  His VA treatment records indicate it remained stable through October 2010.  

In March 2011, the Veteran submitted a VA-formatted questionnaire completed by his private physician.  He indicated the Veteran had ischemic heart disease, the treatment plan included taking continuous medication.  He noted there was a history of percutaneous coronary intervention (in August 1994), but not of myocardial infarction, coronary bypass surgery, a heart transplant, an implanted pacemaker, or an implanted defibrillator.  He indicated the Veteran did not have congestive heart failure.  The Veteran denied experiencing symptoms with any level of physical activity.   A November 2009 EKG showed no evidence of hypertrophy or dilation.  He indicated the Veteran's ischemic heart disease did not impact his ability to work.  

May 2011 and January 2012 VA primary care notes indicate the Veteran's coronary artery disease was stable.  

On June 2011 VA examination, ischemic heart disease, coronary artery disease, and history of myocardial infraction were diagnosed.  The examiner noted the Veteran's treatment plan included continuous medication.  He indicated there was a history of percutaneous coronary intervention (in February 2001) and myocardial infarction (in November 1993 and February 2001), but not a history of coronary bypass surgery, heart transplant, an implanted pacemaker, or implanted defibrillator.  [The examiner noted in the diagnosis section that the second myocardial infarction occurred in February 2011, but the Board finds that notation to contain a typographical error as the Veteran, the examiner, and the record otherwise all indicate it was in February 2001.]  He noted the Veteran did not have congestive heart failure.  He reported experiencing dyspnea and fatigue with a workload of greater than five METs, but less than seven METs, a level of activity the examiner described as golfing, mowing the lawn and heavy yard work.  An EKG showed sinus bradycardia, but was otherwise normal.  The examiner noted there was no evidence of cardiac hypertrophy, dilation, or left ventricular hypertrophy.  A left ventricular ejection fraction was not provided.  The examiner noted that the Veteran was planning to retire two weeks after the examination, but that his occupational activities at the time were limited by fatigue and dyspnea on moderate exertion.          

In his August 2011 notice of disagreement, the Veteran argued he was entitled to an increased rating because of the severity of his 2001 heart attack.         

A February 2013 VA primary care note indicates the Veteran's coronary artery disease was stable without medication. 

At the August 2013 hearing before the undersigned, the Veteran testified that his symptoms had not increased in severity since the June 2011 VA examination.  He reported becoming out of breath when exercising, but did not attribute any symptoms to his ischemic heart disease.  He asserted that he retired from his job as a letter carrier because of angina attacks, but indicated his service-connected ischemic heart disease would not prevent him from sedentary employment.   

Analysis 

Preliminarily, the Board notes that where there has been a history of myocardial infarction, ischemic heart disease may alternatively be rated under Code 7006, which provides for ratings identical to those under Code 7005, with the exception that the disability is to be rated 100 percent during and for three months following myocardial infarction, documented by laboratory tests.  The record shows the Veteran has a documented history of myocardial infarctions (in November 1993 and in February 2001) significantly prior (more than three months) to the period under consideration.  As the period under consideration is more than three months following his most recent myocardial infarction, rating his ischemic heart disease under Code 7006 would be of no benefit to him, and consideration of those criteria would merely result in redundant analysis.  

At no time during the period under consideration is the Veteran's ischemic heart disease shown to have been manifested by an episode of acute or chronic congestive heart failure; dyspnea, fatigue, angina, dizziness, or syncope at a workload not greater than 5 METs; or left ventricular dysfunction with an ejection fraction of 50 percent or less.  Although he reported experiencing fatigue, dyspnea, and angina, his VA treatment records show his ischemic heart disease (or coronary artery disease) has remained stable.  In fact, at the August 2013 hearing before the undersigned, he indicated he was not experiencing any symptoms related to his ischemic heart disease.  Accordingly, a rating in excess of 30 percent for ischemic heart disease is not warranted.  The Board finds that the current rating is appropriate and that there is no basis for awarding a higher rating for any period of time under consideration.

The Board has also considered whether referral of this claim for consideration of an extraschedular rating is indicated.  Referral to the Director of the Compensation and Pension Service for a potential extraschedular rating may be made in exceptional cases where a case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether referral for extraschedular consideration is warranted.  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.

The Board finds that the first Thun element (of those listed above) is not satisfied.  The Veteran has reported experiencing fatigue, dyspnea, and angina as a result of his ischemic heart disease.  These symptoms are all of a type and degree consistent with the scheduler criteria for the rating now assigned, as discussed above.  In short, there is nothing exceptional or unusual about the manifestations of his ischemic heart disease and their impact on his ability to function.  Therefore, the scheduler criteria are not inadequate, and referral for extraschedular consideration is not indicated. 

As is noted above, the Veteran has indicated his ischemic heart disease does not preclude him from participating in sedentary employment.  The matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) is, therefore, not raised in the context of this claim.  


ORDER

A rating in excess of 30 percent for ischemic heart disease is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


